Citation Nr: 0630600	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969 and from May 1971 to May 1977.
	
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

Manifestations of the veteran's PTSD include panic attacks, 
insomnia, anger, irritability, avoidance, exaggerated startle 
response, depression, and social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the currently appealed October 2003 RO decision 
actually established service connection for PTSD.  As such, 
any failure to initially provide the veteran with information 
regarding how to establish service connection for these 
disabilities was obviously harmless (although an August 2003 
letter appears to have provided adequate notice).  Regarding 
the initial evaluation assigned for these disabilities, a 
February 2004 statement of the case (SOC) informed him of the 
evidence necessary to establish a higher initial evaluation 
for his PTSD, and essentially informed him of what evidence 
they would seek to obtain and what he could do to assist with 
his claims.  The SOC also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  

To the extent that this information, as well as information 
regarding an effective date, was not provided prior the 
initial adjudication of this claim - see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, it is noted that the claim 
of entitlement to an increased initial rating for this 
service-connected disorder is being denied herein, and the 
veteran has not taken issue with the effective date assigned 
for the establishment of service connection.  To remand at 
this point to cure any minor, technical, deficiencies would, 
in the Board's opinion, prejudice the veteran more than 
adjudicating the claim at this point.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and VA Medical Center (VAMC) records have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  As VA examination was 
provided in September 2003, the Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).

Under the general rating formula for mental disorders, a 30 
percent rating is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (work or 
work-like setting); inability to establish and maintain 
effective relationships.

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform chores of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2006).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships. A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning. A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job. A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

Service connection was established for PTSD by the currently 
appealed October 2003 RO decision, based in part on the fact 
he was currently diagnosed with the disorder and that the 
evidence established that during his service in the Republic 
of Vietnam, the veteran was involved in fire fights and 
treated the wounded in conjunction with his duties as a 
medic.  Further, the evidence indicated that he treated the 
wounded and dying after his ship, the USS Belknap, collided 
with the USS John F. Kennedy in November 1975.  The Board 
points out that the veteran had received a Combat Action 
Ribbon and the Purple Heart.

In any event, evidence submitted in connection with this 
claim consists of VA Medical Center (VAMC) records and a 
September 2003 VA examination report.  The VAMC records 
contain notes from two individual therapy sessions in which 
the veteran discussed his PTSD.  The July 2003 record notes 
that the veteran reported having intrusive thoughts in which 
he relives the accident on board the Belknap.  He reported 
avoiding talking or being around any reminder of the trauma.  
He had emotional detachment from others and a sense of a 
foreshortened future.  He reported poor sleep and 
irritability as a direct result of his in-service trauma.  He 
reported having multiple panic attacks per week.  The veteran 
reported finding it harder to maintain employment because of 
his symptoms.  The examiner noted that the veteran met the 
DSM-IV criteria for PTSD with panic and major depression.  

The September 2003 VAMC note states that the veteran 
continued to relive the traumatic events.  He reported having 
heart problems or, more likely, panic attacks that occurred 
when he is near stimuli that trigger thoughts of the traumas 
he experienced in Vietnam and aboard ship.  He did not report 
suicidal or homicidal ideation, but the counselor did not 
feel that the veteran was at that time at a comfort level to 
express true feelings.  An assessment of chronic, severe PTSD 
was made.

The September 2003 VA examination report notes intrusive 
thoughts and dreams of his war experience, insomnia, anger, 
and irritability.  The examiner noted that the veteran 
witnessed and experienced many traumatic events in service 
that evoked helplessness and horror.  The smell of dirt, warm 
weather, thick woods, and the presence of Asians all 
triggered his war memories.  The examiner noted exaggerated 
startle response.  The veteran used to have flashbacks on a 
daily basis, but only experienced them 2 to 3 times per week 
at the time of the examination.  He sometimes woke up with a 
pounding heart after having such an episode and it would take 
some time to calm down.  The veteran's wife complained that 
he talks and yells in his sleep.  

The veteran reported never feeling comfortable talking about 
his Vietnam experiences.  He reported avoiding all war movies 
and other veterans who want to talk about war experiences.  
The veteran appeared to struggle in personal relations.  He 
used to enjoy hunting and fishing with his father, but was 
never able to participate in those activities after the war.  
His wife wanted him to share his experiences with her, but 
his inability to talk about them has led to marital discord.  
He felt the distance he has built is to such an extent that 
they may never be able to work out their differences.  The 
veteran described his relationship as troubled and said they 
have had problems for more than 15 years.  The examination 
report also indicates that he had been married for 35 years 
and had three grown children.

The veteran drank 2 to 3 drinks of vodka 3 to 5 times a week, 
but stated that it does not bother him not to drink.  He said 
he works full time and that drinking has not affected his 
work.  After the war, he immersed himself in work to keep 
busy.

The VA examiner observed that the veteran faced severe in-
service stressors.  Among these stressors, the veteran 
described being haunted by the image of a Chinese officer he 
blew up with a grenade.  The veteran ended up treating the 
officer but was unable to save him.  He ended up taking care 
of the blown-up body but was unable to save the person.  The 
examiner did not press him to talk further about these 
memories, as they were obviously distressing to the veteran.  
Post-service, the veteran has avoided talking about or facing 
his problems.  The examiner observed that the veteran was not 
ready to talk about these traumas or to seek help.

Upon examination, the veteran was alert and oriented to 
person, place, time, and situation.  His behavior was 
appropriate and he was cooperative.  His mood was dysthymic 
and his affect was mood-congruent.  On a scale of 0 to 10, 
with 0 feeling depressed and 10 feeling good, the veteran 
reported feeling around 4 or 5 most of the time.  His speech 
was clear, coherent, productive, and with good comprehension.  
He denied suicidal or homicidal ideation but said he would 
end his life if he ever becomes sick or could not manage by 
himself.  Besides intrusive thoughts of his war memories, his 
mental status was intact.  His memory was intact for past and 
present events.  He was able to register 3 of 3 known objects 
and recalled all 3 after 5 minutes.  He was able to do serial 
7s with one mistake on which he later corrected himself.  He 
was able to spell "house" backwards correctly.  He answered 
appropriately to similarity questions and was able to 
abstract 2 out of 2 proverbs and answered appropriately to 
judgment questions.  

The VA examiner assessed chronic PTSD with insomnia and made 
a note to rule out alcohol abuse.  He was given a GAF of 55 
to 60, which was based on moderate impairment, mostly in 
personal and social life.  He was struggling with chronic 
mild depression and chronic sleep disturbances and 
irritability, but on the whole he was said to be generally 
functioning satisfactorily and able to sustain employment.  

Upon review of the above evidence, the Board finds the 
veteran's symptoms are most consistent with a 30 percent 
disability rating.  Occupational and social impairment are 
contemplated by a 30 percent rating, and the symptoms through 
which the veteran manifests these difficulties are more 
consistent with the 30 percent rating. The veteran's 
depressed mood, anxiety, insomnia, and panic attacks are all 
specifically contemplated by a 30 percent rating.  

Moreover, the veteran does not manifest the type of symptoms 
cited to warrant a 50 percent rating.  Specifically, the 
results of the examination discussed above reflect that the 
veteran's mental status was intact.  The veteran was also 
able to communicate well and comprehend well, and he was 
found capable of managing his own money and affairs.  He did 
not demonstrate circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking that are cited as 
characteristic manifestations of a 50 percent disability 
rating.  Nor did he manifest symptoms that are similar in 
type or degree to those listed above.  These manifestations 
of a 50 percent rating are notably lacking in the VA 
examination report, and they are not suggested in the VAMC 
records.  

Furthermore, the veteran's occupational and social impairment 
do not rise to the level that would warrant a 50 percent 
rating.  While the veteran has reported having more 
difficulty at work, he is still nevertheless able to work 
full time and has not reported missing time from work or 
being unable to maintain his job because of his symptoms.  
The veteran's GAF of 55 to 60 indicates moderate impairment, 
mostly in personal and social life.  In regard to social 
impairment, the veteran cites an inability to open up to his 
wife that has led to marital difficulties.  However, the 
veteran has been married since 1968, demonstrating the 
ability to maintain a long-term relationship with another 
person.  In addition, while the evidence of record makes 
several references to the veteran's inability to discuss his 
wartime experiences with other veterans and it does cite 
problems with personal relations, it does not demonstrate an 
inability to establish or maintain relationships in general, 
at least not to a degree that would justify a 50 percent 
rating.   

Nor do other symptoms indicated in the record, such as the 
frequent reliving of traumatic events through intrusive 
thoughts, frequent flashbacks, and nightmares; the various 
stimuli that trigger his war memories; avoidance of war 
movies or any other reminder of the trauma; and a sense of 
foreshortened future, indicate that a 50 percent rating is 
necessary.  These symptoms are listed among the DSM-IV 
criteria looked for by medical professionals to render a PTSD 
diagnosis; their presence cannot, without the type of 
symptoms specifically listed at 50 percent in the rating 
guide, establish that the veteran's disability level is of 
the severity to warrant a 50 percent rating.  

In conclusion, the Board finds that the evidence establishes 
that the veteran's PTSD is not shown to be more than 30 
percent disabling under the applicable criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied

____________________________________________
J. A. MARKEY
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


